COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 Lilli M. Heinrich/Michael V. Calderazzo,      §
 Mark Austin, Stanley Hays, Tyler                             No. 08-15-00328-CV
 Grossman, Ralph Johnson, et al.,              §
                            Appellants,                         Appeal from the
                                               §
 v.                                                        County Court at Law No. 3
                                               §
 Michael V. Calderazzo, Mark Austin,                        of El Paso County, Texas
 Stanley Hays, Tyler Grossman, Ralph           §
 Johnson, et al./Lilli M. Heinrich                              (TC# 2004-2313)
                             Appellees.        §



                                            ORDER

       The Court DENIES the Appellees/Appellants’ Motion to Vacate the March 7, 2017

submission and oral argument setting.

       Further, the Court on its own motion, and pursuant to Tex.R.App.P. 39.1, finds

that oral argument in the above styled and numbered cause would not materially aid in the

disposition of this cause. Therefore, this case will be submitted without oral argument on March

7, 2017.

       IT IS SO ORDERED this 31st day of January, 2017.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.